ORDER
The Disciplinary Review Board on November 27, 1997, having filed with the Court its decision concluding that THOMAS R. HILBERTH of CLIFTON, who was admitted to the bar of this State in 1969, should be suspended from the practice of law for a period of three months for his violations of RPC 1.1(a) (gross neglect); RPC 1.7 (conflict of interest); and RPC 1.8 (entering into an improper business transaction with a client), and good cause appearing;
It is ORDERED that THOMAS R. HILBERTH is hereby suspended from the practice of law for a period of three months, effective June 2, 1997, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.